Citation Nr: 0731052	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-18 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for soft tissue tumors, 
claimed as due to Agent Orange (AO) exposure.

2.  Entitlement to service connection for a cancerous colon 
polyp, claimed as due to AO exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.  He served in the Republic of Vietnam from 
July 1968 to July 1969.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision in 
which the RO in Cleveland, Ohio, denied the veteran's claims 
of service connection for soft tissue tumors and a cancerous 
colon polyp, each claimed as due to AO exposure.  In November 
2002, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in May 2003, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2003.  
Subsequently, the case file was transferred to the RO in 
Huntington, West Virginia.

In June 2005, the Board remanded these matters to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include scheduling a new VA AO 
examination.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claims on appeal (as 
reflected in a May 2007 supplemental SOC (SSOC)) and returned 
these matters to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Because the veteran served in the Republic of Vietnam 
during the Vietnam era, his exposure to herbicides is 
presumed.

3.  Neither the veteran's soft tissue tumors nor a cancerous 
colon polyp are among those disabilities recognized by the VA 
Secretary as etiologically related to herbicide exposure; 
there is no clinical evidence of either soft tissue tumors or 
a cancerous colon polyp being a current disability; and there 
is no competent medical evidence supporting a nexus between 
the soft tissue tumors and cancerous colon polyp, claimed as 
due to AO exposure, and the veteran's period of military 
service, to include any in-service AO exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for soft tissue 
tumors, claimed as due to AO exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.313 (2007).

2.  The criteria for service connection for a cancerous colon 
polyp, claimed as due to AO exposure, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In its earlier remand, the Board found the RO's October 2001 
pre-rating letter deficient in this appeal.  In the AMC's May 
2006 post-rating letter (a December 2005 notice to the 
veteran was returned by the post office), the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for service 
connection for soft tissue tumors and a cancerous colon 
polyp, each claimed as due to AO exposure, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  After the 
veteran was afforded an opportunity to respond, the May 2007 
SSOC reflects readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), is sufficient to cure a timing defect).

While the AMC also did not inform the appellant how 
disability ratings and effective dates are assigned, and the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman, until a letter issued in May 
2006, on these facts, such omission is not shown to prejudice 
the veteran.  Because the Board's decision herein denies the 
veteran's claims for service connection, neither a disability 
rating or an effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports and outpatient treatment records 
from the VA Medical Center (VAMC) in Huntington, West 
Virginia, and reports of VA examinations-to include opinions 
pertinent to the matters on appeal, along with various 
written statements by the veteran and his representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate these 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with either claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Service Connection Claims

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. 
Reg. 32,345-32,407 (June 12, 2007).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

After a full review of the record, including the medical 
evidence and statements made by the veteran and his 
representative, the Board finds that service connection for 
soft tissue tumors and a cancerous colon polyp, each claimed 
due to AO exposure, is not warranted.  Neither the veteran's 
soft tissue tumors nor his cancerous colon polyp were 
disabilities among those recognized by the VA Secretary as 
etiologically related to herbicide exposure; the veteran does 
not currently have either claimed disability; and there is no 
competent medical evidence that would support a nexus between 
soft tissue tumors and his cancerous colon polyp and the 
veteran's period of service, to include any in-service AO 
exposure.

Initially, the Board points out that the veteran served in 
the Republic of Vietnam during the Vietnam era, and his 
exposure to herbicides is presumed.  That notwithstanding, 
each claim must be denied because the probative evidence in 
the record confirms that the veteran does not currently have 
either claimed disability.

Service medical records show complaints in January 1968 of a 
lesion of the right ankle and lichen simplex chronicus, which 
had been present for years; an April 1968 complaint of a one-
week skin rash in the genital area; and a September 1968 
complaint of a sunburned neck.  However, these service 
medical records show no complaints, findings, or diagnosis 
of, or treatment for, any type of cancer.  The veteran's July 
1967 induction examination and his September 1970 discharge 
examination do not show any skin or gastrointestinal 
abnormalities.  

Moreover, post-service private or VA treatment records show 
no current diagnosis of soft tissue tumors or cancerous 
polyps.  Private treatment records from D.W., M.D., show 
removal of sebaceous cysts from the veteran's back between 
July 1976 and February 1990.  An August 1999 private medical 
record from M.C., M.D., notes a transanal polypectomy and 
indicates that the polyp removed from the veteran's colon had 
a small focus of cancer within the head of the polyp with no 
invasion of the stalk.  In his November 2002 NOD, the veteran 
admits that he had another small polyp removed in February 
2002, but that it was not cancerous.  A March 2003 private 
medical record indicates that another polyp was removed 
during a colonoscopy to the cecum, but there is no indication 
in the record that any of these post-1999 polyps were 
cancerous.  

On examination in April 2001 for the AO registry, and on VA 
examination in April 2006 and January 2007, no evidence of a 
current skin condition resembling chloracne or cancerous 
polyps was found.  The competent, probative evidence of 
record establishes that there is no diagnosis of a current, 
chronic skin condition, to include soft tissue tumors, and no 
diagnosis of cancerous polyps in the digestive tract-the 
disabilities for which service connection is sought.  It is 
noteworthy that neither the veteran nor his representative 
has alluded to the existence of any medical evidence that, in 
fact, establishes either diagnosis upon which to predicate a 
grant of service connection.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Hence, where, as here, the competent 
medical evidence establishes that the veteran does not have 
either claimed disability, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even assuming that the veteran had a current disability to 
support either claim for service connection, neither the 
veteran's skin problems nor colon polyp has been shown to be 
related to service or associated with herbicide exposure.  
Nor was there a diagnosis of a herbicide-related disease 
under VA regulations within one year of the veteran's last 
exposure to herbicides.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

Although the evidence shows that the veteran had recurring 
skin lesions from 1976 to 1990, and that one cancerous polyp 
was removed in 1999, no competent medical evidence has been 
submitted to show that either disorder is related to service 
or to any incident thereof.  On the other hand, the record 
reflects that the veteran's skin was normal on separation 
from service and the first post-service evidence of record of 
skin problems is from 1976, more than five years after the 
veteran's separation from service.  The cancerous polyp was 
removed nearly 30 years after service.  While in April 2001 
A.J.V., a physician's assistant who examined the veteran for 
the AO registry, stated that the veteran's benign soft tissue 
tumors could be related to AO and that it was difficult to 
say whether his history of colonic polyps was related to AO, 
the Board notes that A.J.V. is not a physician, that her 
statements about each claimed disorder were speculative, and 
that the February 2007 VA examiner criticized her medical 
opinions and methodology on AO matters in his report of the 
February 2007 examination.  

The April 2006 VA examiner opined that the veteran's long 
history of oily skin was the source of his epidermal cysts 
and that the cysts on his skin were not related to service.  
The January 2007 VA examiner noted that while the AO list of 
presumptive diagnoses does allow chloracne as an AO 
diagnosis, the sebeaceous cysts removed from the veteran were 
not related to chloracne.  He also noted that the vague 
diagnosis of "soft tissue tumors" was not applicable in the 
veteran's case because sebaceous cysts are not tumors at all.  
He also pointed out that no gastrointestinal tumors are on 
the list of presumptive diagnoses for exposure to AO and that 
the colon polyp with focal degeneration of adenocarcinoma, 
based on a review of the current literature, bears no 
relationship to service in Vietnam and presumed exposure to 
AO.  The February 2007 VA examiner, who provided a medical 
opinion but did not interview the veteran, noted that 
sebaceous cysts are not characteristic of cystic chloracne, 
that the clinical course of the veteran's sebaceous cysts and 
the lack of a clinical course of chloracne was the reason he 
believed that it was less likely as not that the veteran had 
chloracne due to AO exposure, and that there was no 
correlation between causation of sebaceous cysts and AO 
exposure.  The February 2007 VA examiner also opined that 
there was no correlation between AO and adenocarcinoma of the 
colon and that any past adenocarcinoma of the veteran's colon 
was not due to, caused by, or aggravated by the veteran's AO 
exposure in Vietnam.

In short, there is no credible medical opinion or other 
medical evidence relating the veteran's skin lesions or 
polyps to service or to AO exposure.  To the contrary, the 
two-member board of VA examiners specifically noted in their 
January and February 2007 reports that the veteran's skin and 
colon disorders were not related to exposure to AO.  Under 
the circumstances of this case, the Board finds that the 
claims for service connection for soft tissue tumors and a 
cancerous colon polyp, both claimed as due to exposure to AO, 
must be denied.

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the written assertions of 
the veteran and his representative; however, none of this 
evidence provides a basis for allowance of the claims.  As 
indicated above, even if the veteran were found to have a 
current claimed disability, the claims would then turn on the 
medical matter of etiology, or a medical relationship between 
a current disorder and in-service AO exposure-a matter 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter.  See, e.g., Bostain v. West , 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
none of the lay assertions in this regard have any probative 
value.

For all the foregoing reasons, the claims for service 
connection for soft tissue tumors and a cancerous colon 
polyp, each claimed as due to AO exposure, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claims, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for soft tissue tumors, claimed as due to 
AO exposure, is denied.

Service connection for a cancerous colon polyp, claimed as 
due to AO exposure, is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


